Citation Nr: 1511214	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-06 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to September 1967.  He died in March 2011, and the Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Milwaukee Department of Veterans Affairs (VA) Pension Center.  Jurisdiction of the appeal was subsequently transferred to the St. Louis, Missouri, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.

On March 14, 2011, the Veteran received medical care at Hedrick Medical Center in Chillicothe, Missouri.  He was subsequently transferred to Heartland St. Joseph Hospital in St. Joseph, Missouri, where he died on March [redacted], 2011.

The Veteran's death certificate states that the cause of death was acute or chronic respiratory failure due to Chronic Obstructive Pulmonary Disease (COPD).  The death certificate states that coronary artery disease and cardiomyopathy were significant conditions contributing to death but not resulting in the underlying cause of death.

At the time of his death, the Veteran was service-connected for coronary artery disease, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, nephropathy with hypertension, erectile dysfunction, hearing loss, and tinnitus.

The Appellant contends that in-service Agent Orange exposure caused or aggravated the Veteran's respiratory problems.  See, e.g., Notice of Disagreement (Dec. 2012).  The Veteran's exposure to Agent Orange is presumed based on his service in Vietnam.  The Appellant's representative essentially contends that a service-connected disability caused or substantially contributed to the Veteran's death.  In May 2014, the representative submitted medical evidence suggesting a link between COPD and coronary artery disease.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2014).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  There are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive nature or its debilitating effects and general impairment of health render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312.

The Board finds that there is a reasonable possibility that a VA medical opinion would aid in substantiating the claim that one of the Veteran's service-connected disabilities, namely coronary artery disease or diabetes mellitus, is related to the Veteran's death, or that the cause of death (COPD) is related to the Veteran's military service based on exposure to Agent Orange.  See 38 U.S.C.A. § 5103A(a) (West 2014); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

The Board also finds that outstanding private treatment records pertaining to the Veteran's coronary artery disease, diabetes mellitus, and respiratory problems, including those from Hedrick Medical Center and Heartland St. Joseph Hospital are likely relevant to the question of the cause of the Veteran's death, and thus, must be associated with the claims file.  See 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request authorization and consent to release information to VA, for Hedrick Medical Center, Chillicothe, Missouri, and Heartland St. Joseph Hospital, St. Joseph, Missouri, as well as any other private healthcare provider who has treated the Veteran's coronary artery disease, diabetes mellitus, or respiratory disabilities.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the coronary artery disease or respiratory disabilities.  The Appellant should be informed that in the alternative she may obtain and submit the records herself

If such records are unavailable, the claim file must be clearly documented to that effect and the Appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above-requested development, forward the claims file, to include all electronic files, to an appropriate medical professional.  The examiner must review the entire claims file.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD was caused or aggravated by his (i) in-service exposure to Agent Orange or (ii) a service connected disability or (iii) any other aspect of his military service.  The Veteran was service-connected for coronary artery disease, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, nephropathy with hypertension, erectile dysfunction, hearing loss, and tinnitus.  The examiner is to address the contentions in the Appellant's December 2011 and May 2014 statements, as well as the medical treatises cited therein.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's service-connected disabilities, namely coronary artery disease or diabetes mellitus, were the (i) principal or (ii) contributory cause of death.  

A disability is the "principal cause" of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  A disability is a "contributory cause" of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.

The examiner is to address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the debilitating effects and general impairment from a service-connected disability rendered the Veteran less capable of resisting the effects of the primary cause of death.

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


